Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on March 1, 2021 is acknowledged.
3.	Claims 19-20 have been cancelled.
4.	New claims 21-22 have been added. 
5.	Claims 1-18 and 21-22 are pending in this application.

Restriction
6.	Applicant elected without traverse of Group 1 (claims 1-13) in the reply filed on October 10, 2020. Restriction was deemed to be proper and made FINAL in the previous office action. Claims 14-18 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1-13 and 21-22 are examined on the merits in this office action.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.



Withdrawn Rejection
7.	Rejection of claim 2 on the judicially created basis that it contains an improper Markush grouping of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claim.

Maintained Rejection
Obviousness Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-13 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 10-11 of U.S. Patent No. 7803404. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant application, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Please note: Instant application is a CON of US Patent No. 7803404, therefore, the ODP rejection is proper.
10.	Instant claims are drawn to a method for making a microparticle coated with an active agent that is of pharmaceutical use, the method comprising steps (i)-(vi).

12.	Instant claims only define the active agents in functional language (see claims 4-13). Claims 4-13 do not define the structure of these active agents (e.g., anticoagulant agent). Proteins/peptides/polypeptides encompass these active agents. Therefore, the instant claims and the US Patent claims share the similar scope, if one of ordinary skilled in the art practiced the claimed invention, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

13.	Claims 1-2 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 11-12, 15-18 of U.S. Patent No. 7799344. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant application, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

15.	US Patent claims are drawn to a method of coating a preformed crystalline microparticle with an active agent in a suspension, said method comprising the steps in the sequence set forth of (i)-(iv). Claim 2 recites the step of removing or exchanging the solvent after the adsorbing step; claim 5 define the altering the pH; claim 9 recites that the diketopiperazine is fumaryl diketopiperazine; claims 11-12 recite the active agent. Independent claim 15 recites a method for coating a preformed crystalline microparticle with insulin in suspension. Claim 17 recites a method for coating a preformed crystalline microparticle with insulin in a suspension, the method comprising the steps in the sequence set forth of (i)-(vi).
16.	Since the instant claim and the US Patent claims share the similar scope, if one of ordinary skilled in the art practiced the claimed invention, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

17.	Claims 1-13 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 16 of U.S. Patent No. 9446001. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant application, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.
18.	Instant claims are drawn to a method for making a microparticle coated with an active agent that is of pharmaceutical use, the method comprising steps (i)-(vi).

20.	Instant claims only define the active agents in functional language (see claims 4-13). Claims 4-13 do not define the structure of these active agents (e.g., anticoagulant agent). These can be proteins/peptides/polypeptides. Therefore, the instant claims are the US Patent claims share the similar scope, if one of ordinary skilled in the art practiced the claimed invention, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

Response to Applicant’s Arguments
21.	Applicant respectfully request reconsideration and withdrawal of the present double patenting rejections or that the rejections be held in abeyance until claims are allowable in the present application.
22.	While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.


New Rejection
Obviousness Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
24.	Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8420604. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant application, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. 
25.	Instant claims are drawn to a method for making a microparticle coated with an active agent that is of pharmaceutical use, the method comprising steps (i)-(vi), wherein the active agent is a small molecule.
26.	US Patent claims are drawn to a method of promoting binding of an active agent to a  preformed crystalline diketopiperazine microparticle, wherein said active agent is a small molecule, and wherein the diketopiperazine is fumaryl diketopiperazine (see claims 1-19).
.

28.	Claims 1-2, 6, 13 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8420604 in view of Steiner et al (US Patent No. 5503852). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant application, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.
29.	Instant claims are drawn to a method for making a microparticle coated with an active agent that is of pharmaceutical use, the method comprising steps (i)-(vi), wherein the active agent is a peptide, or polypeptide, or protein, a hormone, an antibody, and a  nucleic acid molecule.
30.	US Patent claims are drawn to a method of promoting binding of an active agent to a  preformed crystalline diketopiperazine microparticle, wherein said active agent is a small molecule, and wherein the diketopiperazine is fumaryl diketopiperazine (see claims 1-19). The difference between the reference and the instant claim is that the reference does not teach a peptide, or polypeptide, or protein, a hormone, an antibody, and a  nucleic acid molecule as the active agent.
31.	However, Steiner et al teach modifying diketopiperazine with targeting molecules, and the targeting molecule can be a protein or peptide, such as a hormone, antibody or 
32.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings and coat the fumaryl diketopiperazine crystalline microparticle with nucleic acid, since Steiner et al teach that proteins, ligand, lipid, polysaccharide and nucleic acids can be coated onto diketopiperazine microparticles. One of ordinary skill in the art would be motivated to coat nucleic acid as active agents to fumaryl diketopiperazine crystalline microparticle, with a reasonable expectation of success, since Steiner et al teach that diketopiperazine can be modified with a peptide, or polypeptide, or protein, a hormone, an antibody, and a  nucleic acid molecule. 


CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JULIE HA/Primary Examiner, Art Unit 1654